Citation Nr: 1545578	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  14-15 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

On his VA Form 9, Appeal to the Board, the Veteran limited his appeal to the matter listed on the title page.  Accordingly, the claims for entitlement to service connection for residuals of viral hepatitis and gastroesophageal reflux disease are no longer before the Board.  

While the Veteran also requested a Board hearing on his Form 9, he subsequently withdrew his request in January 2015 correspondence.

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Upon review of the claims file, the Board believes that additional development on the claim for service connection for cervical spine disability is warranted.  

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim. 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79   (2006). The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one. McLendon, 20 Vet. App. at 83.

The Veteran contends that he is entitled to service connection for cervical spine disability manifested by neck pain, as he believes that this disability had its onset in service.

He reported that he was treated for neck pain in service.  His neck swelled and he was seen by a medical corpsman, who told him to wrap a towel around it when he slept.  The Veteran has further reported that his has suffered from continuous symptoms of neck pain since service, and that he sought chiropractic care shortly after discharge from service.  While service treatment records do not document treatment of neck complaints, the Board notes that the Veteran is competent to report that which he has personally experienced, such as neck pain. See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

Post service treatment records include a March 2011 VA examination report pertaining to the Veteran's claimed headache disability reflecting that he developed headaches radiating down to the neck shortly after receiving a cut on the left eye in 1968.  He reported that he was seen by a chiropractor after service for continuing head and neck pain.  A past medical history significant for neck injury, though exact injury could not be pinpointed, was noted. The Veteran indicated that he suffered from several falls aboard his ship. The examiner noted that, if neck injury could be substantiated by documentation in the service records then he believed that it would be at least as likely as not that his headaches would be related to service-connected events.

An August 2011 x-ray of the cervical spine revealed extensive degenerative disc disease from C4 to T1. There was straightening of the cervical curvature consistent with the degenerative disc disease. The vertebrae otherwise were of normal height and alignment. There was no fracture or dislocation.

A July 2013 MRI of the cervical spine revealed central narrowing from C3 to C7.  There were broad-based bulges at C3-4, C4-5, C5-6, and C6-7.  At C4-5 and C5-6, there was clear impingement on the central cord due to deep broad-based bulges and the narrowing.  At C4-5, C5-6, C6-7 levels, there was evidence of extension out the left lateral recess with associated impingement on the existing C4, C5, and C6 nerve roots respectively.  There was associated straightening of the normal lordosis with possibly a mild retrolisthesis centered about the C5 vertebral body. 

A second July 2013 MRI of the cervical spine revealed moderate left foraminal narrowing at C2-3 without significant canal stenosis.  

However, the Veteran has not been afforded a VA examination to determine the nature and etiology of the claimed cervical spine disability.  Given the foregoing, the Board believes that the Veteran should be afforded a VA examination regarding the claimed cervical spine disability.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim for service connection for cervical spine disability on appeal. If the Veteran identifies any other pertinent medical records that have not been obtained, the AOJ should undertake appropriate development to obtain a copy of those records. If the AOJ is unsuccessful in its efforts to obtain any such evidence, it should so inform the Veteran and his representative and request them to submit the outstanding evidence.

2.  After all available records are associated with the claims file, arrange for the Veteran to undergo examination by a qualified examiner. The entire claims file must be made available to the examiner designated to examine the Veteran. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. An explanation for all opinions expressed must be provided. 

The examiner should clearly identify all current cervical spine disorder(s). Then examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that each diagnosed disorder was incurred in service or is otherwise medically related to service.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.

3. The AOJ should undertake any additional development deemed warranted.
 
 4. Then, the AOJ should readjudicate the Veteran's claim for service connection for cervical spine disability. If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




